Exhibit 10.4


EXECUTION VERSION


WARRANT
THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
QUALIFIED UNDER ANY STATE SECURITIES LAWS AND MAY NOT BE OFFERED FOR SALE, SOLD
OR OTHERWISE TRANSFERRED UNLESS (I) A REGISTRATION STATEMENT COVERING SUCH
SHARES IS EFFECTIVE UNDER THE ACT AND IS QUALIFIED UNDER APPLICABLE STATE LAW OR
(II) THE TRANSACTION IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY
REQUIREMENTS UNDER THE ACT AND THE QUALIFICATION REQUIREMENTS UNDER APPLICABLE
STATE LAW.
Warrant Certificate No.: W-1
Original Issue Date: July 26, 2020
FOR VALUE RECEIVED, Brookdale Senior Living Inc., a Delaware corporation (the
“Company”), hereby certifies that Ventas, Inc., a Delaware corporation, or its
registered assigns (the “Holder”) is entitled to purchase from the Company
16,300,000 (subject to adjustment as provided herein) duly authorized, validly
issued, fully paid and nonassessable shares of Common Stock at a purchase price
per share of $3.00 (subject to adjustment as provided herein, the “Exercise
Price”), all subject to the terms, conditions and adjustments set forth below in
this Warrant. Certain capitalized terms used herein are defined in Section 1
hereof.
This Warrant has been issued pursuant to the terms of the Letter Agreement,
dated as of July 26, 2020 (the “Letter Agreement”), between the Company and the
Holder.
1.Definitions. As used in this Warrant, the following terms have the respective
meanings set forth below:
“Affiliates” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of that Person, whether through the ability to exercise voting power,
by contract or otherwise.
“Aggregate Exercise Price” means an amount equal to the product of (a) the
number of Warrant Shares in respect of which this Warrant is then being
exercised pursuant to Section 3 hereof, multiplied by (b) the Exercise Price in
effect as of the Exercise Date in accordance with the terms of this Warrant.
“Board” means the board of directors of the Company.





--------------------------------------------------------------------------------





“Business Day” means any day, except a Saturday, Sunday or legal holiday, on
which banking institutions in New York City are authorized or obligated by law
or executive order to close.
“Cash Settlement Election” has the meaning set forth in the Letter Agreement.
“Code” has the meaning set forth in Section 3(b).
“Common Stock” means the common stock, par value $0.01 per share, of the
Company, and any capital stock into which such Common Stock shall have been
converted, exchanged or reclassified following the date hereof.
“Company” has the meaning set forth in the preamble.
“Convertible Securities” means any securities (directly or indirectly)
convertible into or exchangeable for Common Stock, but excluding Options.
“Distribution Fair Market Value” means, with respect to any security or other
assets, the fair market value of such security or other assets as determined by
the Board of Directors of the Company in good faith; provided, that in the event
of any dividend or distribution of securities which become publicly traded upon
completion of the dividend or distribution, the Distribution Fair Market Value
of such securities shall be the volume weighted average of the closing sales
prices of such securities on all domestic securities exchanges on which such
securities may at the time be listed, for the five trading days following the
effective date of such dividend or distribution. For the avoidance of doubt, the
Distribution Fair Market Value of cash shall be the amount of such cash.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.
“Exercise Date” means, for any given exercise of this Warrant, the date on which
the Holder has delivered the Exercise Agreement, the Warrant and the Aggregate
Exercise Price as set forth in Section 3(a), provided that such deliveries shall
have been made at or prior to 5:00 p.m., New York City time, on such date and
such date is a Business Day. If such date is not a Business Day, the Exercise
Date shall be the Business Day immediately following such date.
“Exercise Agreement” has the meaning set forth in Section 3(a)(i).
“Exercise Period” has the meaning set forth in Section 2.






2
        



--------------------------------------------------------------------------------





“Exercise Price” has the meaning set forth in the preamble.
“Fair Market Value” means, as of any particular date: (a) the volume weighted
average of the closing sales prices of the Common Stock for such day on all
domestic securities exchanges on which the Common Stock may at the time be
listed; (b) if there have been no sales of the Common Stock on any such exchange
on any such day, the average of the highest bid and lowest asked prices for the
Common Stock on all such exchanges at the end of such day; (c) if on any such
day the Common Stock is not listed on a domestic securities exchange, the
closing sales price of the Common Stock as quoted on the OTC Bulletin Board, the
Pink OTC Markets or similar quotation system or association for such day; or (d)
if there have been no sales of the Common Stock on the OTC Bulletin Board, the
Pink OTC Markets or similar quotation system or association on such day, the
average of the highest bid and lowest asked prices for the Common Stock quoted
on the OTC Bulletin Board, the Pink OTC Markets or similar quotation system or
association at the end of such day; in each case, averaged over twenty (20)
consecutive Business Days ending on the Business Day immediately prior to the
day as of which “Fair Market Value” is being determined; provided, that if the
Common Stock is listed on any domestic securities exchange, the term “Business
Day” as used in this sentence means Business Days on which such exchange is open
for trading. If at any time the Common Stock is not listed on any domestic
securities exchange or quoted on the OTC Bulletin Board, the Pink OTC Markets or
similar quotation system or association, the “Fair Market Value” of the Common
Stock shall be the fair market value per share as determined by the Board in
good faith.
“Holder” has the meaning set forth in the preamble.
“Letter Agreement” has the meaning set forth in the preamble.
“Options” means any warrants or other rights or options to subscribe for or
purchase Common Stock or Convertible Securities.
“Original Issue Date” means July 26, 2020, the date on which the Warrant was
issued by the Company pursuant to the Letter Agreement.
“OTC Bulletin Board” means the Financial Industry Regulatory Authority OTC
Bulletin Board electronic inter-dealer quotation system.
“Ownership Limit” has the meaning set forth in the Letter Agreement.
“Person” means any individual, sole proprietorship, partnership, limited
liability company, corporation, joint venture, trust, incorporated organization
or government or department or agency thereof.




3
        



--------------------------------------------------------------------------------





“Pink OTC Markets” means the OTC Markets Group Inc. electronic inter-dealer
quotation system, including OTCQX, OTCQB and OTC Pink.
“Pro Rata Repurchase” means any purchase of shares of Common Stock by the
Company or any Affiliate thereof pursuant to (A) any tender offer or exchange
offer subject to Section 13(e) of the Exchange Act, or (B) pursuant to any other
offer available to substantially all holders of Common Stock, in each case
whether for cash, shares of capital stock, other securities (including rights),
evidences of indebtedness or any other assets (whether of the Company, any
subsidiary thereof or any other Person), or any combination thereof, effected
while this Warrant is outstanding; provided, however, that “Pro Rata Repurchase”
shall not include any purchase of shares by the Company or any Affiliate thereof
made (i) in accordance with the requirements of Rule 10b-18 as in effect under
the Exchange Act, or (ii) pursuant to an open-market share repurchase program or
a negotiated derivative transaction with one or more bank counterparties. The
“Pro Rata Repurchase Effective Date” shall mean the date of acceptance of shares
for purchase or exchange under any tender or exchange offer which is a Pro Rata
Repurchase or the date of purchase with respect to any Pro Rata Repurchase that
is not a tender or exchange offer.
“SEC” means the Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.
“Warrant” means this Warrant and all warrants issued upon division or
combination of, or in substitution for, this Warrant.
“Warrant Shares” means the shares of Common Stock or other capital stock of the
Company then purchasable upon exercise of this Warrant in accordance with the
terms of this Warrant.
2.Term of Warrant. Subject to the terms and conditions hereof, at any time or
from time to time after the date hereof and prior to 5:00 p.m., New York City
time, on December 31, 2025 or, if such day is not a Business Day, on the next
preceding Business Day (the “Exercise Period”), the Holder of this Warrant may
exercise this Warrant for all or any part of the Warrant Shares purchasable
hereunder (subject to adjustment as provided herein).
3.Exercise of Warrant. 
(a)    Exercise Procedure. This Warrant may be exercised from time to time on
any Business Day during the Exercise Period, for all or any part of the
unexercised Warrant Shares, upon:




4
        



--------------------------------------------------------------------------------





(i)    surrender of this Warrant to the Company at its then principal executive
offices (or an indemnification undertaking with respect to this Warrant in the
case of its loss, theft or destruction), together with an Exercise Agreement in
the form attached hereto as Exhibit A (each, an “Exercise Agreement”), duly
completed (including specifying the number of Warrant Shares to be purchased)
and executed; and
(ii)    payment to the Company of the Aggregate Exercise Price in accordance
with Section 3(b). Notwithstanding anything to the contrary set forth in this
Warrant, if the Warrant is exercised, in whole or in part, in connection with
the exercise of the Holder’s registration rights in accordance with the
Registration Rights Agreement between the Holder and the Company, dated as of
the date of this Warrant, this Warrant shall not be deemed to have been
exercised to the extent that the applicable Warrant Shares are not sold in the
applicable offering.
(b)    Payment of the Aggregate Exercise Price. Payment of the Aggregate
Exercise Price shall be made, at the option of the Holder as expressed in the
Exercise Agreement, by the following methods:
(i)    by delivery to the Company of a certified or official bank check payable
to the order of the Company or by wire transfer of immediately available funds
to an account designated in writing by the Company, in the amount of such
Aggregate Exercise Price;
(ii)    by instructing the Company to withhold a number of Warrant Shares then
issuable upon exercise of this Warrant with an aggregate Fair Market Value as of
the Exercise Date equal to such Aggregate Exercise Price; or
(iii)    any combination of the foregoing.
In the event of any withholding of Warrant Shares pursuant to clause (ii) or
(iii) above where the number of shares whose value is equal to the Aggregate
Exercise Price is not a whole number, the number of shares withheld by or
surrendered to the Company shall be rounded up to the nearest whole shares and
the Company shall make a cash payment to the Holder (by delivery of a certified
or official bank check or by wire transfer of immediately available funds) based
on the incremental fraction of a share being so withheld by or surrendered to
the Company in an amount equal to the product of (x) such incremental fraction
of a share being so withheld or surrendered multiplied by (y) the Fair Market
Value per Warrant Share as of the Exercise Date. In the event of any withholding
of Warrant Shares pursuant to clause (ii) or (iii) above, the Company and the
Holder agree (x) that the surrender of this Warrant or portion thereof in
exchange for the receipt of Warrant Shares is intended to be treated as a
recapitalization under Section 368(a)(1)(E) of the Internal Revenue Code of
1986, as amended (the “Code”), and (y) not to file any tax return inconsistent
with the foregoing except to the extent otherwise


5
        



--------------------------------------------------------------------------------





required by a change in law or a “determination” within the meaning of Section
1313(a) of the Code.
(c)    Delivery of Warrant Shares. Upon receipt by the Company of the Exercise
Agreement, surrender of this Warrant and payment of the Aggregate Exercise Price
(in accordance with Section 3(a) hereof), the Company shall, as promptly as
practicable, and in any event within two (2) Business Days thereafter, at the
option of the Holder, either (A) execute (or cause to be executed) and deliver
(or cause to be delivered) to the Holder a certificate or certificates
representing the Warrant Shares issuable upon such exercise, (B) cause to be
issued to the Holder by entry on the books of the Company (or the Company’s
transfer agent, if any) or (C) credit the account of the Holder’s prime broker
with the Depository Trust Company through its Deposit/Withdrawal at Custodian
system if the Company is then a participant in such system, the Warrant Shares
issuable upon such exercise, in each case, together with cash in lieu of any
fraction of a share, as provided in Section 3(d) hereof. The Warrant Shares so
delivered shall be, to the extent possible, in such denomination or
denominations as the exercising Holder shall reasonably request in the Exercise
Agreement and shall be registered in the name of the Holder or, subject to
compliance with Section 5 below, such other Person’s name as shall be designated
in the Exercise Agreement. This Warrant shall be deemed to have been exercised
and such Warrant Shares shall be deemed to have been issued, and the Holder or
any other Person so designated to be named therein shall be deemed to have
become a holder of record of such Warrant Shares for all purposes, as of the
Exercise Date. Notwithstanding the foregoing, the Company shall not be required
to deliver Warrant Shares through the system of the Depositary Trust Company if
it determines that pursuant to Section 8 a legend is required to be included on
such Warrant Shares being delivered.
(d)    Limitation on delivery of Warrant Shares. Notwithstanding anything
contained herein to the contrary, if the Holder has made a Cash Settlement
Election pursuant to the Letter Agreement and at the time of issuance of Warrant
Shares pursuant to an exercise of this Warrant, the Company would be obligated
to issue to the Holder a number of Warrant Shares that would, in the absence of
the Cash Settlement Election, cause the Ownership Condition to not be met, the
Company shall instead (i) issue to the Holder the maximum number of Warrant
Shares that would allow the Ownership Condition to continue to be met, and (ii)
pay cash in lieu of the remaining Warrant Shares that would otherwise be issued
to the Holder pursuant to such exercise (calculated based on the Fair Market
Value on the Exercise Date). For the avoidance of doubt, any Cash Settlement
Election shall not affect the determination of the number of Warrant Shares
issuable upon exercise of this Warrant for purposes of determining any
adjustments pursuant to Section 4, or for any other purpose other than whether
this Section 3(d) limits the number of Warrant Shares to be issued in connection
with an actual exercise of this Warrant.
(e)    Fractional Shares. The Company shall not be required to issue a
fractional Warrant Share upon exercise of any Warrant. As to any fraction of a
Warrant Share that


6
        



--------------------------------------------------------------------------------





the Holder would otherwise be entitled to purchase upon such exercise, the
Company shall pay to such Holder an amount in cash (by delivery of a certified
or official bank check or by wire transfer of immediately available funds) equal
to the product of (i) such fraction multiplied by (ii) the Fair Market Value of
one Warrant Share on the Exercise Date.
(f)    Delivery of New Warrant. Unless the purchase rights represented by this
Warrant shall have expired or shall have been fully exercised, the Company
shall, at the time of delivery of the certificate or certificates, entry on the
books or credit representing the Warrant Shares being issued in accordance with
Section 3(c) hereof, deliver to the Holder a new Warrant evidencing the rights
of the Holder to purchase the unexpired and unexercised Warrant Shares called
for by this Warrant. Such new Warrant shall in all other respects be identical
to this Warrant.
(g)    Valid Issuance of Warrant and Warrant Shares; Payment of Taxes. With
respect to the exercise of this Warrant, the Company hereby represents,
covenants and agrees:
(i)    This Warrant is, and any Warrant issued in substitution for or
replacement of this Warrant shall be, upon issuance, duly authorized and validly
issued. This Warrant constitutes, and any Warrant issued in substation for or
replacement of this Warrant shall constitute, a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency or other similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity.
(ii)    All Warrant Shares issuable upon the exercise of this Warrant pursuant
to the terms hereof shall be, upon issuance, and the Company shall take all such
actions as may be necessary or appropriate in order that such Warrant Shares
are, validly issued, fully paid and non-assessable, issued without violation of
(and do not trigger) any preemptive or similar rights of any stockholder of the
Company and are free and clear of all taxes, liens and charges.
(iii)    The Company shall (a) take all such actions as may be necessary to
ensure that all such Warrant Shares are issued without violation by the Company
of any applicable law or governmental regulation or any requirements of any
domestic securities exchange upon which shares of Common Stock or other
securities constituting Warrant Shares may be listed at the time of such
exercise (except for official notice of issuance which shall be immediately
delivered by the Company upon each such issuance) and (b), if applicable, use
reasonable best efforts to obtain clearance under the Hart-Scott-Rodino
Antitrust Improvements Act as expeditiously as possible, including but not
limited to, filing the


7
        



--------------------------------------------------------------------------------





notification form and cooperating in responding to any questions or information
requests from any governmental authority.
(iv)    The Company shall use its best efforts to cause the Warrant Shares,
immediately upon such exercise, to be listed on any domestic securities exchange
upon which shares of Common Stock or other securities constituting Warrant
Shares are listed at the time of such exercise.
(v)    The Company shall pay all expenses in connection with, and all taxes and
other governmental charges that may be imposed with respect to, the issuance or
delivery of Warrant Shares upon exercise of this Warrant; provided that the
Company shall not be required to pay any tax or governmental charge that may be
imposed with respect to any applicable withholding or the issuance or delivery
of the Warrant Shares to any Person other than the Holder, and no such issuance
or delivery shall be made unless and until the Person requesting such issuance
has paid to the Company the amount of any such tax, or has established to the
satisfaction of the Company that such tax has been paid.
(h)    Conditional Exercise. Notwithstanding any other provision hereof, if an
exercise of any portion of this Warrant is to be made in connection with a sale
of the Company (pursuant to a merger, sale of stock, or otherwise), such
exercise may at the election of the Holder be conditioned upon the consummation
of such transaction, in which case such exercise shall not be deemed to be
effective until immediately prior to the consummation of such transaction.
(i)    Reservation of Shares. During the Exercise Period, the Company shall at
all times reserve and keep available out of its authorized but unissued Common
Stock or other securities constituting Warrant Shares, solely for the purpose of
issuance upon the exercise of this Warrant, the maximum number of Warrant Shares
issuable upon the exercise of this Warrant, and the par value per Warrant Share
shall at all times be less than or equal to the applicable Exercise Price. The
Company shall not increase the par value of any Warrant Shares receivable upon
the exercise of this Warrant above the Exercise Price then in effect, and shall
take all such actions as may be necessary or appropriate in order that the
Company may validly and legally issue fully paid and nonassessable shares of
Common Stock upon the exercise of this Warrant.
4.Adjustment to Exercise Price and Number of Warrant Shares. The Exercise Price,
the number of Warrant Shares issuable upon exercise of this Warrant and the
consideration this Warrant is exercisable into shall be subject to adjustment
from time to time as provided in this Section 4 (in each case, after taking into
consideration any prior adjustments pursuant to this Section 4).
(a)    Adjustment to Exercise Price and Warrant Shares Upon Dividend,
Subdivision or Combination of Common Stock. If the Company shall, at any time or
from time to time after the Original Issue Date, (i) declare, order, pay or make
a dividend


8
        



--------------------------------------------------------------------------------





or any other distribution upon the Common Stock or any other capital stock of
the Company payable in shares of Common Stock or in Options or Convertible
Securities, (ii) subdivide (by any stock split, recapitalization,
reclassification or otherwise) its outstanding shares of Common Stock into a
greater number of shares, or (iii) combine (by combination, reverse stock split,
recapitalization, reclassification or otherwise) its outstanding shares of
Common Stock into a smaller number of shares, the number of Warrant Shares
issuable upon exercise of this Warrant in effect at the time of the record date
for such dividend or distribution or the effective date of such subdivision or
combination shall be proportionately adjusted so that the Holder shall be
entitled to purchase the number of shares of Common Stock which such Holder
would have owned or been entitled to receive in respect of the shares of Common
Stock subject to this Warrant after such date had this Warrant been exercised in
full immediately prior to such record date or effective date, as the case may
be. In the event of such adjustment, the Exercise Price in effect at the time of
the record date for such dividend or distribution or the effective date of such
subdivision or combination shall be immediately adjusted to the number obtained
by dividing (x) the product of (1) the number of Warrant Shares issuable upon
the exercise of this Warrant in full before the adjustment determined pursuant
to the immediately preceding sentence and (2) the Exercise Price in effect
immediately prior to the record or effective date, as the case may be, for the
dividend, distribution, split, subdivision, combination or reclassification
giving rise to such adjustment by (y) the new number of Warrant Shares issuable
upon exercise of the Warrant in full determined pursuant to the immediately
preceding sentence. Any adjustment under this Section 4(a) shall become
effective at the close of business on the record date for such dividend or
distribution or the date such subdivision or combination becomes effective, as
the case may be. In the event that such dividend or distribution is not so made,
the Exercise Price and the number of Warrant Shares issuable upon exercise of
this Warrant then in effect shall be readjusted, effective as of the date when
the Board determines not to pay or make such dividend or distribution payable in
shares of Common Stock or in Options or Convertible Securities, as the case may
be, to the Exercise Price that would then be in effect and the number of Warrant
Shares that would then be issuable upon exercise of this Warrant if such record
date had not been fixed.
(b)    Adjustment to Exercise Price Upon Cash and Non-Cash Dividends. If the
Company shall, at any time or from time to time after the Original Issue Date,
declare, order, pay or make a dividend or other distribution (by spin-off or
otherwise) on shares of Common Stock in cash, shares of capital stock, other
securities (including rights), evidences of indebtedness or any other assets
(whether of the Company, any subsidiary thereof or any other Person), or any
combination thereof, excluding (i) dividends or distributions subject to
adjustment pursuant to Section 4(a) or (ii) dividends or distributions of rights
in connection with the adoption of a stockholder rights plan in customary form
(including with respect to the receipt of such rights in respect of shares of
Common Stock (including Warrant Shares) issued subsequent to the initial
dividend or distribution of such rights), then in each such case, the Exercise
Price in effect immediately prior thereto shall be reduced by the Distribution
Fair Market Value of the


9
        



--------------------------------------------------------------------------------





cash, securities and/or any other assets, as applicable, to be so paid or
distributed in such dividend or distribution in respect of one share of Common
Stock (in each case as of the record date of such dividend or distribution). Any
adjustment under this Section 4(b) shall become effective at the close of
business on the record date for the dividend or distribution. Notwithstanding
the foregoing, in the event that the Distribution Fair Market Value of the cash,
securities and/or any other assets, as applicable, to be so paid or distributed
in such dividend or distribution in respect of one share of Common Stock (in
each case as of the record date of such dividend or distribution) is equal to or
greater than the Exercise Price on such record date, then, in lieu of any
adjustment to the Exercise Price under the foregoing provisions of this Section
4(b) in respect of such dividend or distribution, proper provision shall be made
such that upon exercise of this Warrant, the Holder shall receive, in addition
to the applicable Warrant Shares, the amount and kind of such cash, securities
and/or any other assets such Holder would have received had such Holder
exercised this Warrant immediately prior to such record date. In the event that
such dividend or other distribution is not so made, the Exercise Price then in
effect shall be readjusted, effective as of the date when the Board determines
not to distribute such cash, shares of capital stock, other securities
(including rights), evidences of indebtedness or any other assets (whether of
the Company, any subsidiary thereof or any other Person), or any combination
thereof, as the case may be, to the Exercise Price that would then be in effect
if such record date had not been fixed.
(c)    Certain Repurchases of Common Stock. In case the Company effects a Pro
Rata Repurchase of Common Stock, then the Exercise Price shall be reduced to the
price determined by multiplying the Exercise Price in effect immediately prior
to the Pro Rata Repurchase Effective Date by a fraction of which the numerator
shall be (i) the product of (x) the number of shares of Common Stock outstanding
immediately prior to such Pro Rata Repurchase and (y) the Fair Market Value of a
share of Common Stock on the trading day immediately preceding the first public
announcement by the Company or any of its Affiliates of the intent to effect
such Pro Rata Repurchase, minus (ii) the aggregate purchase price of the Pro
Rata Repurchase, and of which the denominator shall be the product of (x) the
number of shares of Common Stock outstanding immediately prior to such Pro Rata
Repurchase minus the number of shares of Common Stock so repurchased and (y) the
Fair Market Value per share of Common Stock on the trading day immediately
preceding the first public announcement by the Company or any of its Affiliates
of the intent to effect such Pro Rata Repurchase. In such event, the number of
shares of Common Stock issuable upon the exercise of this Warrant in full shall
be increased to the number obtained by dividing (i) the product of (x) the
number of shares of Common Stock issuable upon the exercise of this Warrant
before such adjustment, and (y) the Exercise Price in effect immediately prior
to the Pro Rata Repurchase giving rise to this adjustment by (ii) the new
Exercise Price determined in accordance with the immediately preceding sentence.
Any adjustment under this Section 4(c) shall become effective at the close of
business on the Pro Rata Repurchase Effective Date.


10
        



--------------------------------------------------------------------------------





(d)    Adjustment to Warrant Shares Upon Reorganization, Reclassification,
Consolidation or Merger. In the event of any (i) capital reorganization or
recapitalization of the Company, (ii) reclassification of the stock of the
Company (other than a change in par value or from par value to no par value or
from no par value to par value or as a result of a stock dividend or
subdivision, split-up or combination of shares), (iii) consolidation or merger
of the Company with or into another Person, (iv) sale of all or substantially
all of the Company’s assets to another Person or (v) other similar transaction
(other than any transaction covered by Section 4(a)), in each case which
entitles the holders of Common Stock to receive (either directly or upon
subsequent liquidation) stock, securities or assets with respect to or in
exchange for Common Stock, this Warrant shall, immediately after such
reorganization, recapitalization, reclassification, consolidation, merger, sale
or similar transaction, remain outstanding and shall thereafter, in lieu of or
in addition to (as the case may be) the number of Warrant Shares then
exercisable under this Warrant, be exercisable for the kind and number of shares
of stock or other securities or assets (including cash) of the Company or of the
successor Person resulting from such transaction to which the Holder would have
been entitled upon such reorganization, recapitalization, reclassification,
consolidation, merger, sale or similar transaction if the Holder had exercised
this Warrant in full immediately prior to the time of such reorganization,
reclassification, consolidation, merger, sale or similar transaction and
acquired the applicable number of Warrant Shares then issuable hereunder as a
result of such exercise; and in any such case, if applicable, the provisions set
forth herein with respect to the rights and interests thereafter of the Holder
shall be appropriately adjusted so as to be applicable, as nearly as may
reasonably be, to the Holder’s right to exercise this Warrant in exchange for
any shares of stock or other securities or assets pursuant to this paragraph. In
determining the kind and amount of stock, securities or the assets receivable
upon exercise of this Warrant upon and following adjustment pursuant to this
paragraph, if the holders of Common Stock have the right to elect the kind or
amount of consideration receivable upon consummation of such reorganization,
recapitalization, reclassification, consolidation, merger, sale or similar
transaction, then the Holder shall have the right to make the same election upon
exercise of this Warrant with respect to the number of shares of stock or other
securities or assets which the Holder will receive upon exercise of this
Warrant. The provisions of this Section 4(d) shall similarly apply to successive
reorganizations, recapitalizations, reclassifications, consolidations, mergers,
sales or similar transactions.
(e)    Certificate as to Adjustment.
(i)    As promptly as reasonably practicable following any adjustment of the
Exercise Price, but in any event not later than five (5) Business Days
thereafter, the Company shall furnish to the Holder a certificate of an
executive officer setting forth in reasonable detail such adjustment and the
facts upon which it is based and certifying the calculation thereof.


11
        



--------------------------------------------------------------------------------





(ii)    As promptly as reasonably practicable following the receipt by the
Company of a written request by the Holder, but in any event not later than five
(5) Business Days thereafter, the Company shall furnish to the Holder a
certificate of an executive officer certifying the Exercise Price then in effect
and the number of Warrant Shares or the amount, if any, of other shares of
stock, securities or assets then issuable upon exercise of the Warrant.
(f)    Notices. In the event:
(i)    that the Company shall take a record of the holders of its Common Stock
(or other capital stock or securities at the time issuable upon exercise of the
Warrant) for the purpose of entitling or enabling them to receive any dividend
or other distribution, to receive any right to subscribe for or purchase any
shares of capital stock of any class or any other securities, or to receive any
other security; or
(ii)    of any capital reorganization of the Company, any reclassification of
the Common Stock of the Company, any consolidation or merger of the Company with
or into another Person, or sale of all or substantially all of the Company’s
assets to another Person, or any other transaction referred to in Section 4(d);
or
(iii)    of the voluntary or involuntary dissolution, liquidation or winding-up
of the Company;
(iv)     then, and in each such case, the Company shall send or cause to be sent
to the Holder at least ten (10) days prior to the applicable record date or the
applicable expected effective date, as the case may be, for the event, a written
notice specifying, as the case may be, (A) the record date for such dividend,
distribution, meeting or consent or other right or action, and a description of
such dividend, distribution or other right or action to be taken at such meeting
or by written consent, or (B) the effective date on which such reorganization,
reclassification, consolidation, merger, sale, other similar transaction,
dissolution, liquidation or winding-up is proposed to take place, and the date,
if any is to be fixed, as of which the books of the Company shall close or a
record shall be taken with respect to which the holders of record of Common
Stock (or such other capital stock or securities at the time issuable upon
exercise of the Warrant) shall be entitled to exchange their shares of Common
Stock (or such other capital stock or securities) for securities or other assets
deliverable upon such reorganization, reclassification, consolidation, merger,
sale, other similar transaction, dissolution, liquidation or winding-up, and the
amount per share and character of such exchange applicable to the Warrant and
the Warrant Shares.
(g)    Proceedings Prior to any Action Requiring Adjustment. As a condition
precedent to the taking of any action which would require an adjustment pursuant
to this


12
        



--------------------------------------------------------------------------------





Section 4, the Company shall take any action which may be necessary, including
obtaining regulatory, stock exchange or stockholder approvals or exemptions, in
order that the Company may thereafter validly and legally issue as fully paid
and nonassessable all shares of Common Stock that the Holder is entitled to
receive upon exercise of this Warrant pursuant to this Section 4.
(h)    Timing of Issuance of Additional Common Stock Upon Certain Adjustments.
In any case in which the provisions of this Section 4 shall require that an
adjustment shall become effective at the close of business on a record date for
an event, the Company may defer until the occurrence of such event (or, if
later, the calculation of the Distribution Fair Market Value, if applicable)
(i) issuing to the Holder of this Warrant exercised after such record date and
before the occurrence of such event the additional shares of Common Stock
issuable upon such exercise by reason of the adjustment required by such event
over and above the shares of Common Stock issuable upon such exercise before
giving effect to such adjustment and (ii) paying to such Holder any amount of
cash in lieu of a fractional share of Common Stock; provided, however, that the
Company upon request shall deliver to such Holder a due bill or other
appropriate instrument evidencing such Holder’s right to receive such additional
shares (or other assets, as applicable), and such cash, upon the occurrence of
the event requiring such adjustment (or completion of such calculation).
5.Transfer of Warrant. Subject to applicable federal and state securities laws
and the transfer conditions referred to in the legend endorsed hereon and in
Section 8, this Warrant may only be transferred by the Holder to a controlled
subsidiary of the Ventas, Inc. For a transfer of this Warrant as an entirety by
the Holder, upon surrender of this Warrant to the Company at its then principal
executive offices, the Company shall issue a new Warrant of the same
denomination to the assignee. For a transfer of this Warrant with respect to a
portion of the Warrant Shares, upon surrender of this Warrant to the Company at
its then principal executive offices, the Company shall issue a new Warrant to
the assignee, in such denomination as shall be requested by the Holder, and
shall issue to the Holder a new Warrant covering the number of shares in respect
of which this Warrant shall not have been transferred. For the avoidance of
doubt, there are no contractual restrictions on transfer of any Warrant Shares.
6.Holder Not Deemed a Stockholder; Limitations on Liability. Except as otherwise
specifically provided herein, prior to the issuance to the Holder of the Warrant
Shares to which the Holder is then entitled to receive upon the due exercise of
this Warrant, the Holder shall not be entitled to vote or receive dividends or
be deemed the holder of shares of capital stock of the Company for any purpose,
nor shall anything contained in this Warrant be construed to confer upon the
Holder, as such, any of the rights of a stockholder of the Company or any right
to vote, give or withhold consent to any corporate action (whether any
reorganization, issue of stock, reclassification of stock, consolidation,
merger, conveyance or otherwise), receive notice of meetings, receive dividends
or subscription rights, or otherwise. In addition, nothing contained in this
Warrant shall be construed as imposing any liabilities on the Holder to purchase
any


13
        



--------------------------------------------------------------------------------





securities (upon exercise of this Warrant or otherwise) or as a stockholder of
the Company, whether such liabilities are asserted by the Company or by
creditors of the Company.
7.Replacement on Loss; Division and Combination.
(a)    Replacement of Warrant on Loss. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and upon delivery of an indemnity reasonably satisfactory to it (it
being understood that a written indemnification agreement or affidavit of loss
of the Holder shall be a sufficient indemnity) and, in case of mutilation, upon
surrender of such Warrant for cancellation to the Company, the Company at its
own expense shall execute and deliver to the Holder, in lieu of the Warrant so
lost, stolen, mutilated or destroyed, a new Warrant of like tenor and
exercisable for an equivalent number of Warrant Shares as the Warrant so lost,
stolen, mutilated or destroyed; provided, that, in the case of mutilation, no
indemnity shall be required if this Warrant in identifiable form is surrendered
to the Company for cancellation.
(b)    Division and Combination of Warrant. Subject to compliance with the
applicable provisions of this Warrant as to any transfer or other assignment
which may be involved in such division or combination, including the provisions
of Section 8, this Warrant may be divided or, following any such division of
this Warrant, subsequently combined with other Warrants, upon the surrender of
this Warrant or Warrants to the Company at its then principal executive offices,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the respective Holders or their agents
or attorneys. Subject to compliance with the applicable provisions of this
Warrant as to any transfer or assignment which may be involved in such division
or combination, the Company shall at its own expense execute and deliver a new
Warrant or Warrants in exchange for the Warrant or Warrants so surrendered in
accordance with such notice. Such new Warrant or Warrants shall be of like tenor
to the surrendered Warrant or Warrants and shall be exercisable in the aggregate
for an equivalent number of Warrant Shares as the Warrant or Warrants so
surrendered in accordance with such notice.
8.Compliance with the Securities Act.
(a)    Agreement to Comply with the Securities Act; Legend. The Holder, by
acceptance of this Warrant, agrees to comply in all respects with the provisions
of this Section 8 and the restrictive legend requirements set forth on the face
of this Warrant and further agrees that such Holder shall not offer, sell or
otherwise dispose of this Warrant or any Warrant Shares to be issued upon
exercise hereof except under circumstances that will not result in a violation
of the Securities Act. This Warrant and all Warrant Shares issued upon exercise
of this Warrant (unless registered under the Securities Act) shall be stamped or
imprinted with a legend in substantially the following form:


14
        



--------------------------------------------------------------------------------





“THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
QUALIFIED UNDER ANY STATE OR FOREIGN SECURITIES LAWS AND MAY NOT BE OFFERED FOR
SALE, SOLD, OR OTHERWISE TRANSFERRED UNLESS (I) A REGISTRATION STATEMENT
COVERING SUCH SHARES IS EFFECTIVE UNDER THE ACT AND IS QUALIFIED UNDER
APPLICABLE STATE LAW OR (II) THE TRANSACTION IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS UNDER THE ACT AND THE QUALIFICATION
REQUIREMENTS UNDER APPLICABLE STATE LAW.”
(b)    Upon request of the Holder and receipt by the Company of an opinion of
counsel reasonably satisfactory to the Company to the effect that such legend is
no longer required under the Act and applicable state securities laws, the
Company shall promptly cause the legend to be removed from any certificate or
other instrument for this Warrant or Warrant Shares to be transferred in
accordance with the terms of this Warrant.
(c)    Representations of the Holder. In connection with the issuance of this
Warrant, the Holder specifically represents, as of the date hereof, to the
Company by acceptance of this Warrant as follows:
(i)    The Holder is an “accredited investor” as defined in Rule 501(a) of
Regulation D promulgated under the Securities Act. The Holder is acquiring this
Warrant and the Warrant Shares to be issued upon exercise hereof for investment
for its own account and not with any present intention to distribute this
Warrant or the Warrant Shares, except in compliance with the Securities Act.
(ii)    The Holder understands and acknowledges that this Warrant and the
Warrant Shares to be issued upon exercise hereof are “restricted securities”
under the federal securities laws inasmuch as they are being acquired from the
Company in a transaction not involving a public offering and that, under such
laws and applicable regulations, such securities may be resold without
registration under the Securities Act only in certain limited circumstances. In
addition, the Holder represents that it is familiar with Rule 144 under the
Securities Act, as presently in effect, and understands the resale limitations
imposed thereby and by the Securities Act.
(iii)    The Holder acknowledges that it has such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of the Warrant and the Warrant Shares. The Holder has had an opportunity
to discuss with the Company the terms and conditions of the Warrant and the
business, properties, prospects and financial condition of the Company.


15
        



--------------------------------------------------------------------------------





9.Warrant Register. The Company shall keep and properly maintain at its
principal executive offices books for the registration of the Warrant and any
transfers thereof. The Company may deem and treat the Person in whose name the
Warrant is registered on such register as the Holder thereof for all purposes,
and the Company shall not be affected by any notice to the contrary, except any
assignment, division, combination or other transfer of the Warrant effected in
accordance with the provisions of this Warrant.
10.Frustration of Purpose. The Company shall not, by amendment of its
certificate of incorporation, bylaws or any of its other organizational or
governance documents, or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities, or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed by it hereunder, but shall at all times in
good faith assist in the carrying out of all the provisions of this Warrant and
in the taking of all such action as may reasonably be requested by the Holder in
order to protect the exercise rights of the Holder, consistent with the terms of
this Warrant.
11.Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given: (a) when delivered by hand (with written confirmation of receipt); (b)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient; or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the addresses indicated
below (or at such other address for a party as shall be specified in a notice
given in accordance with this Section 11).
 


16
        



--------------------------------------------------------------------------------





If to the Company:
Brookdale Senior Living Inc.
111 Westwood Place, Suite 400
Brentwood, Tennessee 37027
Attention: General Counsel
 
with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
One Manhattan West
New York, New York 10001
Facsimile: (917) 777-3050
E-mail: joseph.coco@skadden.com
Attention: Joseph Coco
 
If to the Holder:
Ventas, Inc.
353 N. Clark Street, Suite 3300
Chicago, Illinois 60654
Attention: Lease Administration
 
with a copy to:
Ventas, Inc.
353 N. Clark Street, Suite 3300
Chicago, Illinois 60654
Attn: Legal Department
 
with a copy to (which copy alone shall not constitute notice):
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Attn: Robin Panovka & Victor Goldfeld
Phone: (212) 403-1000
Fax: (212) 403-2000
Email: RPanovka@wlrk.com & VGoldfeld@wlrk.com

12.Cumulative Remedies. Except to the extent expressly provided in the last
sentence of Section 6 to the contrary, the rights and remedies provided in this
Warrant are cumulative and are not exclusive of, and are in addition to and not
in substitution for, any other rights or remedies available at law, in equity or
otherwise.
13.Equitable Relief. Each of the Company and the Holder acknowledges that a
breach or threatened breach by such party of any of its obligations under this
Warrant would give rise to irreparable harm to the other party hereto for which
monetary damages would not be an adequate remedy and hereby agrees that in the
event of a breach or a threatened breach by such party of any such obligations,
the other party hereto shall, in addition to any and all other rights and
remedies that may be available to it in respect of such breach, be entitled to
equitable relief,


17
        



--------------------------------------------------------------------------------





including a restraining order, an injunction, specific performance and any other
relief that may be available from a court of competent jurisdiction.
14.Entire Agreement. This Warrant and the forms attached hereto, together with
the Letter Agreement, constitutes the sole and entire agreement of the parties
to this Warrant with respect to the subject matter contained herein, and
supersedes all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter. In the event of any
inconsistency between the statements in the body of this Warrant and the Letter
Agreement, the statements in the body of this Warrant shall control.
15.Successor and Assigns. This Warrant and the rights evidenced hereby shall be
binding upon and shall inure to the benefit of the parties hereto and the
successors of the Company and the successors and permitted assigns of the
Holder. Such successors and/or permitted assigns of the Holder shall be deemed
to be a Holder for all purposes hereunder.
16.No Third-Party Beneficiaries. This Warrant is for the sole benefit of the
Company and the Holder and their respective successors and, in the case of the
Holder, permitted assigns and nothing herein, express or implied, is intended to
or shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever, under or by reason of this Warrant.
17.Headings. The headings in this Warrant are for reference only and shall not
affect the interpretation of this Warrant.
18.Amendment and Modification; Waiver. Except as otherwise provided herein, this
Warrant may only be amended, modified or supplemented by an agreement in writing
signed by each party hereto. No waiver by the Company or the Holder of any of
the provisions hereof shall be effective unless explicitly set forth in writing
and signed by the party so waiving. No waiver by any party shall operate or be
construed as a waiver in respect of any failure, breach or default not expressly
identified by such written waiver, whether of a similar or different character,
and whether occurring before or after that waiver. No failure to exercise, or
delay in exercising, any rights, remedy, power or privilege arising from this
Warrant shall operate or be construed as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.
19.Severability. If any term or provision of this Warrant is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Warrant or
invalidate or render unenforceable such term or provision in any other
jurisdiction.
20.Governing Law. This Warrant shall be governed by and construed in accordance
with the internal laws of the State of Delaware without giving effect to any
choice or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdiction) that would cause the application of laws of any
jurisdiction other than those of the State of Delaware.


18
        



--------------------------------------------------------------------------------





21.Submission to Jurisdiction. Each party hereby irrevocably agrees and consents
to be subject to the exclusive jurisdiction of the Court of Chancery of the
State of Delaware, or, if the Court of Chancery lacks jurisdiction, the United
States District Court for the District of Delaware or the Superior Court of the
State of Delaware, in any suit, action or proceeding described in the
immediately preceding sentence. Each party hereby irrevocably consents to the
service of any and all process in any such suit, action or proceeding by the
delivery of such process to such party at the address and in the manner provided
in this Warrant. Each of the parties hereto irrevocably and unconditionally
waives any objection to the laying of venue of any action, suit or proceeding
arising out of this Warrant or the transactions contemplated hereby in (i) the
Court of Chancery of the State of Delaware, (ii) the United States District
Court for the District of Delaware or (iii) the Superior Court of the State of
Delaware, and hereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum.
22.Waiver of Jury Trial. Each party acknowledges and agrees that any controversy
which may arise under this Warrant is likely to involve complicated and
difficult issues and, therefore, each such party irrevocably and unconditionally
waives any right it may have to a trial by jury in respect of any legal action
arising out of or relating to this Warrant or the transactions contemplated
hereby.
23.Counterparts. This Warrant may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Warrant delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Warrant.
24.No Strict Construction. This Warrant shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting an instrument or causing any instrument to be drafted.
[SIGNATURE PAGE FOLLOWS]






19
        



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has duly executed this Warrant on the Original
Issue Date.
 
 
BROOKDALE SENIOR LIVING INC.
 
 
By: /s/ George Hicks         
Name: George Hicks
Title: Executive Vice President – Finance and Treasurer

 
Accepted and agreed,
 
VENTAS, INC.
 
 
By: /s/ Brian Wood         
Name: Brian Wood
Title: Senior Vice President
and Chief Tax Officer
 







[Signature Page to Warrant]



--------------------------------------------------------------------------------


Exhibit A


Form of Exercise Agreement
Date: _________
TO: Brookdale Senior Living Inc.
RE: Election to Exercise Warrant
The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby irrevocably (except as otherwise provided in the Warrant) elects to
exercise such Warrant and notifies you of such election to purchase [●] Warrant
Shares. The undersigned, in accordance with Section 3 of the Warrant, hereby
agrees to pay the aggregate Exercise Price for such shares of Common Stock by
means of the manner specified below. In the event that the undersigned desires
to use a combination of such methods, such intent should be described in detail
below. A new Warrant evidencing the remaining shares of Common Stock covered by
such Warrant, but not yet subscribed for and purchased, if any, should be issued
in the name set forth below.
Number of Shares of Common Stock: ____________________
Aggregate Exercise Price: ___________________________
Cashless Exercise:☐ ___________________________
Conditional Exercise:☐ ___________________________
Method of Delivery:    ☐    Book Entry
☐    Certificated
☐    Electronic


If to Prime Broker please provide Prime Broker account information:
__________________________________________________
Warrantholder:
 
By:
 
Name:
 
Title:
 






